                 Case 1:21-cv-00127-N/A Document 1                      Filed 03/22/21           Page 1 of 3

                                                                                                         Form 1-1
            UNITED STATES COURT OF INTERNATIONAL TRADE                                                    FORM 1

Danfoss LLC,

                            Plaintiff,
                                                                                       SUMMONS
            v.
                                                                                 1:21-cv-00127
UNITED STATES,

                            Defendant.


TO:         The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C.
§ 1581(a) to contest denial of the protest specified below (and the protests listed in the attached
schedule).




                                                                   /s/ Mario Toscano
                                                                       Clerk of the Court

                                                        PROTEST
Port of
                                                               Date Protest Filed:   February 12, 2020
Entry:           Atlanta, Georgia (1704)
Protest                                                        Date Protest
Number:          1704-20-101671                                Denied:               October 23, 2020
Importer:        Danfoss LLC

Category of
Merchandise:      Heat exchangers

                                  ENTRIES INVOLVED IN ABOVE PROTEST
     Entry                  Date of           Date of                Entry                   Date of         Date of
    Number                  Entry           Liquidation             Number                   Entry         Liquidation
9PM-26360877                9/21/2018          8/16/2019

                                           Please see attached continuation sheet.
                                                  Continued on Form 1-3.



Port Director                                                                 William R. Rucker
U.S. Customs and Border Protection                                            Faegre Drinker Biddle & Reath
Port of Atlanta                                                               191 N. Wacker Drive, Suite 3700
157 Tradeport Drive                                                           Chicago, IL 60606
Atlanta, GA 30354                                                             (312) 569-1157
             Case 1:21-cv-00127-N/A Document 1                           Filed 03/22/21            Page 2 of 3

                                                                                                             Form 1-2
                              CONTESTED ADMINISTRATIVE DECISION


                                        Appraised Value of Merchandise

                                             Statutory Basis                                 Statement of Value

Appraised:



Protest Claim:


                                          Classification, Rate or Amount
                                               Assessed                                          Protest Claim
                             Paragraph or                                          Paragraph or
   Merchandise                                                Rate                                                     Rate
                             Item Number                                           Item Number

                                                       25% Section 301                                       Excluded from
                               9903.88.01                                            9903.88.14
                                                            Duty                                            Section 301 duties
 Heat exchangers
                              8419.50.5000                     Free                8419.50.5000                        Free

                                                            Other
Sta te Sp e cif ic al ly th e D eci sio n [ a s D e scr ib ed in 1 9 U. S. C.§ 1 5 1 4 ( a) ] an d th e Pr o t e st C lai m :
Liquidation with assessment of Section 301 tariffs – the subject products are excluded from Section 301 tariffs.


The issue which was common to all such denied protests: E x clu sio n f r o m S ec tio n 3 0 1 tar if f s.



Every denied protest included in this civil action was filed by the above-named importer, or by an authorized person
in the importer's behalf. The category of merchandise specified above was involved in each entry of merchandise
included in every such denied protest. The issue or issues stated above were common to all such denied protests. All
such protests were filed and denied as prescribed by law. All liquidation duties, charges or exactions have been paid,
and were paid at the port of entry unless otherwise shown.

                                                                      __________/s/ William R. Rucker ____________
                                                                                   Signature of Plaintiff's Attorney




                                                                                    March 22, 2021
                                                                                           Date
         Case 1:21-cv-00127-N/A Document 1              Filed 03/22/21   Page 3 of 3

                                                                                 Form 1-3
                                SCHEDULE OF PROTESTS

                                   Atlanta, GA (1704)
                                        Port of Entry


    Protest      Date Protest   Date Protest        Entry             Date of          Date of
   Number           Filed          Denied          Number              Entry         Liquidation
1704-20-101671    2/12/2020      10/23/2020      9PM-26360877        9/21/2018        8/16/2019
1704-20-101732    2/19/2020      10/26/2020      9PM-26361370        9/29/2018        8/23/2019
1704-20-101732    2/19/2020      10/26/2020      9PM-26362824        10/1/2018        8/23/2019
1704-20-101758    2/21/2020      10/26/2020      9PM-26364804        10/8/2018        8/30/2019
1704-20-101809    2/27/2020      10/26/2020      9PM-26366171       10/16/2018         9/6/2019
1704-20-101809    2/27/2020      10/26/2020      9PM-26367807       10/31/2018        9/27/2019
1704-20-101809    2/27/2020      10/26/2020      9PM-26368227       10/29/2018        9/20/2019




                                               If the port of entry shown
                                               above is different from the
                                               port of entry shown on the
                                               first page of the summons,
                                               the address of the District
                                               Director for such different
                                               port of entry must be given
                                               in the space provided.
